     Case 1:18-cv-00607-MAC Document 9 Filed 01/04/19 Page 1 of 2 PageID #: 43




                            IN THE UNITED STATES DISTRICT COURT
                              FOR THE EASTERN DISTRICT OF TEXAS
                                    BEAUMONT DIVISION

BRUCE ANTHONY                                   §         CIVIL ACTION
                                                §
v.                                              §         NO. 1:18-CV-00607-MAC
                                                §
SUNBEAM PRODUCTS, INC., AND                     §
WAL-MART STORES TEXAS LLC                       §         JURY

               PLAINTIFF’S NOTICE OF FILING INITIAL DISCLOSURES

TO THE HONORABLE UNITED STATES DISTRICT JUDGE:

         Pursuant to Local Rule CV-26(e), Plaintiff, Bruce Anthony, provided Plaintiff’s Initial

Disclosures to Defendants, Sunbeam Products Inc. and Wal-Mart Stores Texas, LLC, on this the

4th day of January 2019.



                                                          Respectfully submitted,


                                                    BY:     /s/ Jonathan C. Juhan
                                                          JONATHAN C. JUHAN
                                                          SBN: 11047225
                                                          985 I-10 North, Suite 100
                                                          Beaumont, Texas 77706
                                                          409/832-8877 – Telephone
                                                          409/924-8880 – Facsimile
                                                          jonathanjuhan@sbcglobal.net

                                                          ATTORNEY FOR PLAINTIFF
  Case 1:18-cv-00607-MAC Document 9 Filed 01/04/19 Page 2 of 2 PageID #: 44




                                 CERTIFICATE OF SERVICE

        I certify that a true and correct copy of Plaintiff’s Notice Of Filing Initial Disclosures has
been provided to those listed below, by email, at the email addresses listed below, on this the 4th
day of January 2019, before 5:00 p.m., local time of the recipients:

       Mr. Ralph F. Meyer
       Royston, Rayzor, Vickery & Williams, L.L.P.
       802 N. Carancahua, Suite 1300
       Corpus Christi, Texas 78401-0021
       Ralph.Meyer@roystonlaw.com

                       -and-

       Mr. Scott Breitenwischer
       Royston, Rayzor, Vickery & Williams, L.L.P.
       1600 Smith Street, Suite 5000
       Houston, Texas 77002
       Scott.Breitenwischer@roystonlaw.com

                                                             /s/ Jonathan C. Juhan
                                                           ATTORNEY FOR PLAINTIFF
